Title: Thomas H. Cushing to John Armstrong, 8 August 1814
From: Cushing, Thomas H.
To: Armstrong, John


        
          Military District No. 2. Head Quarters New London8th. August 1814.
          Sir
        
        I have the honor to enclose copies of a letter from commodore Hotham of the 7th. instant, & my reply of the same date.
        It is presumed that Mr. Stewarts history, and the time and manner of his leaving this country are well known at Washington. His family resides in this town on a valuable real estate held in his name, and is in possession of considerable personal property which, it is understood, he wishes to remove with it.
        Should permission be granted for the removal of the family, I have to request precise directions as to the personal estate.
        
        During my command, frequent applications have been made for Flags of truce to visit the british ships in the offing, for the purpose of Ransoming vessels, and for other private concerns; but I have not granted a flag in any instance, save one, and that at the request of Governor Smith, to obtain permission for a Raft of timber to pass from Say Brook to New Haven, for the purpose of building a Church. Is it proper for me to grant a flag for any private purpose?
        It was said yesterday that the Enemy’s force off this harbour had been augmented to ten Sail, and it is certain that a new commander (Hotham) has arrived, but whether to relieve and send away other Ships or not, is uncertain, and the weather to day is so unfavourable and stormy, that nothing can go out, and the Enemy cannot be seen from the Shore. I am Sir, very Respectfully your obedient Servant
        
          T. H. CushingBrigr. Genl.
        
      